DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 2-3, 5-10 are objected to because of the following informalities: 
Claim 5 recites “the gain factor is determined based on the condition of the one or more input channels of the audio signal” which should be -- the gain factor is determined based on a condition of a predefined or calculated correlation measure for the audio signal--. Claims 6-10 are objected due to the dependency to claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “separately processing the audio signal with an early part and a late reverberation of the room impulse response” and then “wherein processing the late reverberation comprises generating a scaled reverberated signal”, which is confusing because it is unclear whether “processing” is referred to “processing the audio signal with … late reverberation of the RIR” or to “processing the late reverberation” of the RIR and thus, renders claim indefinite. NOTE: it appears to be “processing the audio signal with the late reverberation of the RIR”, other than “processing the late reverberation” of the RIR. Claim 1 further recites “the scaling being dependent on the audio signal” and wherein the term “the scaling” herein has an insufficient antecedent basis for the limitation, which causes confusing because it is unclear what “scaling” is and it is unclear whether “scaling” “audio signal”, or “scaling” the generated “reverberated signal”, and thus, renders claim indefinite. NOTE: claim 1 merely recites “generating a scaled reverberated signal” and this doesn’t mean “scaling” is performed by the claimed “separately processing”. Claim 1 should clearly and positively recite “scaling” of either “audio signal” or “reverberant” result to generate “a scaled reverberated signal” prior to recitation of “the scaling” in order to overcome the indefiniteness above. Claims 2-17 are rejected due to the dependencies to claim 1.
Claim 2 recites “the scaling is dependent on the condition of the one or more input channels of the audio signal” and wherein the claimed “the condition” and “the one or more input channels” have insufficient antecedent bases for the limitation in claim 2, which cause Claim 3 is objected due to the dependency to claim 2.
Claim 3 further recites “the activity in the input channel” and wherein the term “the input channel” and “the activity” have insufficient antecedent bases for the limitations in claim 3 and causes confusing because it is unclear what “the activity” in “the input channel” is and thus it is unclear what “the input channel” is, and thus, further renders claim indefinite.
Claim 5 recites “the gain factor is determined based on the condition of the one or more input channels of the audio signal and/or based on the predefined or calculated correlation measure for the audio signal” and wherein the claimed “the condition” and “the one or more input channels”, “the predetermined or calculated correlation measure for the audio signal” have insufficient antecedent bases for the limitations in claim 5, and causes confusing because it is unclear what “the condition” of “the one or more input channels” in the audio signal is and it is unclear what “the predetermined or calculated correlation measure” for the audio signal is and thus, it is unclear on what “the gain factor” is determined ” based and thus, renders claim indefinite. Claims 6-10 are objected due to the dependency to claim 5.
Claim 14 recites “calculating a zero-mean audio frame by subtracting the mean values from the corresponding channels” and wherein the terms “the mean values” and “the corresponding channels” have insufficient antecedent bases for the limitation in claim 14, and cause confusing because it is unclear what “the mean values” is and it is unclear what “corresponding channels” is and thus, it is unclear how “calculating a zero-mean audio frame” is performed and thus, renders claim indefinite.
Claim 16 recites “delaying the scaled reverberated signal to match its start to the transition point from early reflections” which is confusing about term “its” because it is unclear whether “its” herein is referred back to “the scaled reverberated signal” or the delayed “scaled reverberated signal” and thus, renders claim indefinite.
Claim 17 recites “The method of claim 1, wherein processing the late reverberation of the audio signal comprises …” and wherein “the late reverberation of the audio signal” has an insufficient antecedent basis for the limitation in claim 17, which is confusing because claim 1 does not recite “processing the late reverberation of the audio signal”, other than “processing the audio signal with …a late reverberation of the RIR” and thus, it is unclear what “the late reverberation of the audio signal” is and it is unclear how “processing the late reverberation of the audio signal” is performed and thus, renders claim indefinite.
Claim 18 is rejected for the at least similar reasons as described in claim 1 above because claim 18 recites the similar deficient features as recited in claim 1.
Claim 19 is rejected for the at least similar reason as described in claim 1 above because claim 19 recites the similar deficient features as recited in claim 1, for example, claim 19 recites “the late reverberation processor configured to generate a scaled a scaled reverberated signal, the scaling being dependent on the received audio signal” and wherein the claimed “the scaling” has an insufficient antecedent basis for the limitation in claim 19. Claims 20-25 are rejected due to the dependencies of claim 19.
Claim 24 recites “the signal processing unit for processing the audio signals prior to coding”, which is confusing because it is unclear whether “the signal processing unit” herein is referred back to “a signal processing unit” as recited in claim 24 or “a signal processing unit” as 
Claim 25 is rejected for the at least similar reasons as described in claim 24 above since claim 25 recites the similar deficient features as recited in claim 24.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-8, 11-25 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-2, 4-18 of U.S. Patent No. US 9955282 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader version of the claims of U.S. 
Claim(s) in the current application
Conflicting claim(s) in U.S. Patent No. US 9955282 B2
1. A method for processing an audio signal in accordance with a room impulse response, the method comprising: separately processing the audio signal with an early part and a late reverberation of the room impulse response, wherein processing the late reverberation comprises generating a scaled reverberated signal, the scaling being dependent on the audio signal; and combining the audio signal processed with the early part of the room impulse response and the scaled reverberated signal.

4. The method of claim 1, wherein the scaling is dependent on a predefined or calculated correlation measure of the audio signal.

5. The method of claim 1, wherein generating the scaled reverberated signal comprises applying a gain factor, wherein the gain factor is determined based on the condition of the one or more input channels of the audio signal and/or based on the predefined or calculated correlation measure for the audio signal.

6. The method of claim 5, wherein generating the scaled reverberated signal comprises applying the gain factor before, during or after processing the late reverberation of the audio signal.

7. The method of claim 5, wherein the gain factor is determined as follows:



2. The method of claim 1, wherein the scaling is dependent on the condition of the one or more input channels of the audio signal.

3. The method of claim 2, wherein the condition of the one or more input channels of the audio signal comprises one or more of the number of input channels, the number of active input channels and the activity in the input channel.

8. The method of claim 7, wherein c.sub.u and c.sub.c are determined as follows:\ 
    PNG
    media_image1.png
    76
    176
    media_image1.png
    Greyscale

 where K.sub.in number of active or fixed downmix channels.

11. The method of claim 1, wherein generating the scaled reverberated signal comprises a correlation analysis of the audio signal.

12. The method of claim 11, wherein the correlation analysis of the audio signal comprises determining for an audio frame of the audio signal a combined correlation measure, and wherein the combined correlation measure is calculated by combining the correlation coefficients for a 

13. The method of claim 12, wherein combining the correlation coefficients comprises averaging a plurality of correlation coefficients of the audio frame.

14. The method of claim 11, wherein determining the combined correlation measure comprises: (i) calculating an overall mean value for every channel of the one audio frame, (ii) calculating a zero-mean audio frame by subtracting the mean values from the corresponding channels, (iii) calculating for a plurality of channel combination the correlation coefficient, and (iv) calculating the combined correlation measure as the mean of a plurality of correlation coefficients.

15. The method of claim 11, wherein the correlation coefficient for a channel combination is calculated as follows: 

    PNG
    media_image2.png
    64
    290
    media_image2.png
    Greyscale
 where ρ[m,n]=correlation coefficient, σ(x.sub.m[j])=standard deviation across one time slot j of channel m, σ(x.sub.n[j])=standard deviation across one time slot j of channel n, x.sub.m,x.sub.n=zero-mean variables, i∀[1, N]=frequency bands, j∀[1,M]=time slots, m, n∀[1,K]=channels, *=complex conjugate.

16. The method of claim 1, comprising delaying the scaled reverberated signal to match its start to the transition point from 


17. The method of claim 1, wherein processing the late reverberation of the audio signal comprises downmixing the audio signal and applying the downmixed audio signal to a reverberator.




18. A non-transitory digital storage medium having a computer program stored thereon to perform the method for processing an audio signal in accordance with a room impulse response, the method comprising: separately processing the audio signal with an early part and a late reverberation of the room impulse response, wherein processing the late reverberation comprises generating a scaled reverberated signal, the scaling being dependent on the audio signal; and combining the audio signal processed with the early part of the room impulse response and the scaled reverberated signal, when said computer program is run by a computer.

19. A signal processing unit, comprising: an input for receiving an audio signal, an early part processor for processing the received audio signal in accordance with an early part of a room impulse response, a late reverberation processor for processing the received audio signal in accordance with a late reverberation of the room impulse response, the late reverberation processor configured to generate a scaled reverberated signal, the scaling being dependent on the 



























20. The signal processing unit of claim 19, wherein the late reverberation processor comprises: a reverberator receiving the audio signal and generating a reverberated signal; and a gain stage coupled to an input or to an output of the reverberator and controlled by a gain factor.




22. The signal processing unit of claim 20, further comprising at least one of: a low pass filter coupled to the gain stage, and a delay element coupled between the gain stage and an adder, the adder further coupled to the early part processor and the output.


23. A binaural renderer, comprising a signal processing unit of claim 19.

24. An audio encoder for coding audio signals, comprising: a signal processing unit of claim 19 or a binaural renderer comprising the signal processing unit for processing the audio signals prior to coding.


25. An audio decoder for decoding encoded audio signals, comprising: a signal processing unit of claim 19 or a binaural renderer comprising the signal processing unit for processing the decoded audio signals.




g=c.sub.u+ρ.Math.(c.sub.c−c.sub.u) where ρ=fixed correlation measure of the input channels of the audio signal or calculated correlation measure of the input channels of the audio signal, c.sub.u, c.sub.c=factors indicative of the condition of the plurality of input channels of the audio signal, with c.sub.u referring to totally uncorrelated 








2. The method of claim 1, wherein scaling the reverberated signal is dependent on a condition of the plurality of input channels of the audio signal, wherein the condition of the plurality of input channels of the audio signal comprises one or more of the number of input channels, the number of active input channels, and an activity in the one or more of the plurality of input channels.

4. The method of claim 1, wherein: 
    PNG
    media_image1.png
    76
    176
    media_image1.png
    Greyscale
 where K.sub.in=number of active input channels of the audio signal.


5. The method of claim 1, wherein a correlation analysis of the audio signal comprises determining for an audio frame of the audio signal a combined correlation measure, and wherein the combined correlation measure is calculated by combining correlation coefficients for a plurality of channel combinations of one audio frame, each audio frame comprising one or more time slots.






6. The method of claim 5, wherein combining the correlation coefficients comprises averaging a plurality of correlation coefficients of the audio frame.

7. The method of claim 5, wherein determining the combined correlation measure comprises: calculating an overall mean value for every channel of the audio frame, (ii) calculating a zero-mean audio frame by subtracting the overall mean value from every channel, (iii) calculating for the plurality of channel combinations the correlation coefficient, and (iv) calculating the combined correlation measure as the mean of the plurality of correlation coefficients.

8. The method of claim 5, wherein a correlation coefficient for a channel combination is calculated as follows: 
    PNG
    media_image2.png
    64
    290
    media_image2.png
    Greyscale
 where ρ[m,n]=correlation coefficient, σ(x.sub.m[j])=standard deviation across one time slot j of channel m, σ(x.sub.n[j])=standard deviation across one time slot j of channel n, x.sub.m,x.sub.n=zero-mean variables, i∀[1,N]=frequency bands, j∀[1,M]=time slots, m,n∀[1,K]=channels, *=complex conjugate.

9. The method of claim 1, comprising delaying the scaled reverberated signal to match the start of the scaled reverberated 

10. The method of claim 1, wherein processing the late reverberation comprises applying a multichannel audio input signal to a downmixer for downmixing the multichannel audio input signal to a signal comprising a lower number of channels and applying the downmixed audio signal to a reverberator.

11. A non-transitory digital storage medium having stored thereon a computer program with program code for carrying out the method of claim 1 when being executed by a computer.











12. A signal processing unit, comprising: an input for receiving an audio signal, an early part processor for processing the received audio signal in accordance with an early part of a room impulse response, a late reverberation processor for processing the received audio signal in accordance with a late reverberation of the room impulse response to obtain a reverberated signal, the late reverberation processor configured to process the reverberated signal to scale the 

    PNG
    media_image3.png
    23
    103
    media_image3.png
    Greyscale

where ρ=fixed correlation measure of the input channels of the audio signal or calculated correlation measure of the input channels of the audio signal, c.sub.u, c.sub.c=factors indicative of the condition of the plurality of input channels of the audio signal, with c.sub.u referring to totally uncorrelated channels, and c.sub.c relating to totally correlated channels.

13. The signal processing unit of claim 12, wherein the late reverberation processor comprises: a reverberator receiving the audio signal and generating a reverberated signal; and a gain stage coupled to an input or to an output of the reverberator and controlled by the gain factor.



15. The signal processing unit of claim 13, further comprising at least one of: a low pass filter coupled to the gain stage, and a delay element coupled between the gain stage and an adder, the adder further coupled to the early part processor and the output of the reverberator.

16. A binaural renderer, comprising the signal processing unit of claim 12.

17. An audio encoder for coding audio signals, comprising: the signal processing unit of claim 12 or a binaural renderer comprising the signal processing unit of claim 12, the signal processing unit for processing the audio signals prior to coding.

18. An audio decoder for decoding encoded audio signals, comprising: the signal processing unit of claim 12 or a binaural renderer comprising the signal processing unit of claim 12, the signal processing unit for processing the decoded audio signals.


Claims 9-10 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9955282 B2 in view of Xiang (US 20080269926 A1). 
Xiang teaches an analogous field of endeavor by disclosing a method for processing an audio signal (title and abstract, ln 1-17 and fig. 7) and wherein a gain factor is determined based on a condition of the input channel (g(n) derived from the analysis of the input signal X[n] in fig. 7) and wherein the gain factor is low pass filtered over the plurality of audio frames (a first order smooth function is applied so that g[n] = (1-k)g[n-1] + kf[n] in equation 1, para [0034]-[0035], wherein n is sample or frame index and k is smooth or filter coefficient) for the benefits of achieving an improvement of audio loudness control in high quality by removing clipping sound with the simple implementation (para [0006]-para [0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the gain factor being low pass filtered over the plurality of audio frames, as taught by Xiang, to the gain factor in the method, as taught by claim 1 of U.S. Patent No. 9955282 B2, for the benefits discussed above, and the combination of claim 1 of U.S. Patent No. 9955282 B2 and Xiang further teaches features of claim 10 for the similar benefits discussed above.

Claim 1-8, 11-25 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-2, 4-18 of U.S. Patent No. US 10848900 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader version of the claims of U.S. Patent No. US 10848900 B2 and the following is the comparison between claims of the instant application and the conflicting claims of the U.S. Patent No. US 10848900 B2:

Conflicting claim(s) in U.S. Patent No. US 10848900 B2
1. A method for processing an audio signal in accordance with a room impulse response, the method comprising: separately processing the audio signal with an early part and a late reverberation of the room impulse response, wherein processing the late reverberation comprises generating a scaled reverberated signal, the scaling being dependent on the audio signal; and combining the audio signal processed with the early part of the room impulse response and the scaled reverberated signal.

2. The method of claim 1, wherein the scaling is dependent on the condition of the one or more input channels of the audio signal.

4. The method of claim 1, wherein the scaling is dependent on a predefined or calculated correlation measure of the audio signal.

5. The method of claim 1, wherein generating the scaled reverberated signal comprises applying a gain factor, wherein the gain factor is determined based on the condition of the one or more input channels of the audio signal and/or based on the predefined or calculated correlation measure for the audio signal.

6. The method of claim 5, wherein generating the scaled reverberated signal comprises applying the gain factor before, during or after processing the late reverberation of the audio signal.

11. The method of claim 1, wherein generating the scaled reverberated signal 

3. The method of claim 2, wherein the condition of the one or more input channels of the audio signal comprises one or more of the number of input channels, the number of active input channels and the activity in the input channel.



7. The method of claim 5, wherein the gain factor is determined as follows:

    PNG
    media_image3.png
    23
    103
    media_image3.png
    Greyscale

where ρ=predefined or calculated correlation measure for the audio signal, c.sub.u, c.sub.c=factors indicative of the condition of the one or more input channels of the audio signal, with c.sub.u referring to totally uncorrelated channels, and c.sub.c relating to totally correlated channels.

8. The method of claim 7, wherein c.sub.u and c.sub.c are determined as follows: 

    PNG
    media_image1.png
    76
    176
    media_image1.png
    Greyscale

where K.sub.in number of active or fixed downmix channels.



12. The method of claim 11, wherein the correlation analysis of the audio signal comprises determining for an audio frame of the audio signal a combined correlation measure, and wherein the combined correlation measure is calculated by combining the correlation coefficients for a 

13. The method of claim 12, wherein combining the correlation coefficients comprises averaging a plurality of correlation coefficients of the audio frame.

14. The method of claim 11, wherein determining the combined correlation measure comprises: (i) calculating an overall mean value for every channel of the one audio frame, (ii) calculating a zero-mean audio frame by subtracting the mean values from the corresponding channels, (iii) calculating for a plurality of channel combination the correlation coefficient, and (iv) calculating the combined correlation measure as the mean of a plurality of correlation coefficients.

15. The method of claim 11, wherein the correlation coefficient for a channel combination is calculated as follows: 

    PNG
    media_image2.png
    64
    290
    media_image2.png
    Greyscale

where ρ[m,n]=correlation coefficient, σ(x.sub.m[j])=standard deviation across one time slot j of channel m, σ(x.sub.n[j])=standard deviation across one time slot j of channel n, x.sub.m,x.sub.n=zero-mean variables, i∀[1, N]=frequency bands, j∀[1,M]=time slots, m, n∀[1,K]=channels, *=complex conjugate.

16. The method of claim 1, comprising delaying the scaled reverberated signal to match its start to the transition point from 


17. The method of claim 1, wherein processing the late reverberation of the audio signal comprises downmixing the audio signal and applying the downmixed audio signal to a reverberator.







18. A non-transitory digital storage medium having a computer program stored thereon to perform the method for processing an audio signal in accordance with a room impulse response, the method comprising: separately processing the audio signal with an early part and a late reverberation of the room impulse response, wherein processing the late reverberation comprises generating a scaled reverberated signal, the scaling being dependent on the audio signal; and combining the audio signal processed with the early part of the room impulse response and the scaled reverberated signal, when said computer program is run by a computer.

19. A signal processing unit, comprising: an input for receiving an audio signal, an early part processor for processing the received audio signal in accordance with an early part of a room impulse response, a late reverberation processor for processing the received audio signal in accordance with a late reverberation of the room impulse 

















20. The signal processing unit of claim 19, wherein the late reverberation processor comprises: a reverberator receiving the audio signal and generating a reverberated signal; and a gain stage coupled to an input or to an output of the reverberator and controlled by a gain factor.

21. The signal processing unit of claim 20, comprising a correlation analyzer generating the gain factor dependent on the audio signal.

22. The signal processing unit of claim 20, further comprising at least one of: a low pass 

23. A binaural renderer, comprising a signal processing unit of claim 19.

24. An audio encoder for coding audio signals, comprising: a signal processing unit of claim 19 or a binaural renderer comprising the signal processing unit for processing the audio signals prior to coding.

25. An audio decoder for decoding encoded audio signals, comprising: a signal processing unit of claim 19 or a binaural renderer comprising the signal processing unit for processing the decoded audio signals.












2. The method of claim 1, wherein the scaling is dependent on a condition of one or more input channels of the audio signal, wherein the condition of the one or more input channels of the audio signal comprises one or more of the number of input channels, the number of active input channels, and an activity in the one or more input channels.

4. The method of claim 3, wherein the gain factor is determined as follows:

    PNG
    media_image3.png
    23
    103
    media_image3.png
    Greyscale

 where ρ=predefined or calculated correlation measure for the audio signal, c.sub.u, c.sub.c=factors indicative of the condition of one or more input channels of the audio signal, with c.sub.u referring to totally uncorrelated channels, and c.sub.c relating to totally correlated channels, wherein c.sub.u and c.sub.c are determined as follows: 

    PNG
    media_image1.png
    76
    176
    media_image1.png
    Greyscale

where K.sub.in=number of active input channels of the audio signal.

5. The method of claim 1, wherein the correlation analysis of the audio signal comprises determining for an audio frame of the audio signal a combined correlation measure, and wherein the combined correlation measure is calculated by combining correlation coefficients for a plurality of channel combinations of one audio frame, each audio frame comprising one or more time slots.

6. The method of claim 5, wherein combining the correlation coefficients comprises averaging a plurality of correlation coefficients of the audio frame.

7. The method of claim 5, wherein determining the combined correlation measure comprises: (i) calculating an overall mean value for every channel of the one audio frame, (ii) calculating a zero-mean audio frame by subtracting the mean values from the corresponding channels, (iii) calculating for a plurality of channel combination the correlation coefficient, and (iv) calculating the combined correlation measure as the mean of a plurality of correlation coefficients.



8. The method of claim 5, wherein the correlation coefficient for a channel combination is calculated as follows: 

    PNG
    media_image2.png
    64
    290
    media_image2.png
    Greyscale
where ρ[m, n]=correlation coefficient, σ(x.sub.m[j])=standard deviation across one time slot j of channel m, σ(x.sub.n[j])=standard deviation across one time slot j of channel n, x.sub.m,x.sub.n=zero-mean variables, i∀[1, N]=frequency bands, j∀[1, M]=time slots, m, n∀[1, K]=channels, *=complex conjugate.

9. The method of claim 1, comprising delaying the scaled reverberated signal to match a start of the scaled reverberated signal to the transition point from early 

10. The method of claim 1, wherein the audio signal is a multichannel audio input signal, and wherein processing, by the late reverberation processor, the audio signal with the late reverberation comprises applying the multichannel audio input signal to a downmixer for downmixing the multichannel audio input signal to a signal comprising a lower number of channels and applying the downmixed audio signal to a reverberator.

11. A non-transitory digital storage medium having stored thereon a computer program with program code for carrying out the method of claim 1 when being executed by a computer.











12. A signal processing unit, comprising: an input for receiving an audio signal; an early part processor receiving as input signal the received audio signal, wherein the early part processor is to process the received audio signal in accordance with an early part of a room impulse response to obtain a processed audio signal; a late reverberation processor receiving as input signal the received audio 

13. The signal processing unit of claim 12, wherein the late reverberation processor comprises: a reverberator receiving the audio signal and generating a reverberated signal; and a gain stage coupled to an input or to an output of the reverberator and controlled by the gain factor.

14. The signal processing unit of claim 12, comprising a correlation analyzer generating the gain factor dependent on the audio signal.

15. The signal processing unit of claim 12, further comprising at least one of: a low pass filter coupled to a gain stage, and a delay 

16. A binaural renderer, comprising the signal processing unit of claim 12.

17. An audio encoder for coding audio signals, comprising: the signal processing unit of claim 12 or the binaural renderer of claim 16.


18. An audio decoder for decoding encoded audio signals, comprising: the signal processing unit of claim 12 or the binaural renderer of claim 16.


Claims 9-10 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10848900 B2 in view of Xiang (US 20080269926 A1). 
The conflicting claim 1 of the U.S. Patent No. 10848900 B2 does not explicitly teach claim 9-10 of the instant application. However, Xiang teaches an analogous field of endeavor by disclosing a method for processing an audio signal (title and abstract, ln 1-17 and fig. 7) and wherein a gain factor is determined based on a condition of the input channel (g(n) derived from the analysis of the input signal X[n] in fig. 7) and wherein the gain factor is low pass filtered over the plurality of audio frames (a first order smooth function is applied so that g[n] = (1-k)g[n-1] + kf[n] in equation 1, para [0034]-[0035], wherein n is sample or frame index and k is  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the gain factor being low pass filtered over the plurality of audio frames, as taught by Xiang, to the gain factor in the method, as taught by claim 1 of U.S. Patent No. 10848900 B2, for the benefits discussed above, and the combination of claim 1 of U.S. Patent No. 10848900 B2 and Xiang further teaches features of claim 10 for the similar benefits discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zong et al (US 20080137875 A1, hereinafter Zong, IDS[November 10, 2020]) and in view of reference Chong et al (EP 1768107 A1, hereinafter Chong, IDS[November 10, 2020]).
Claim 1: Zong teaches a method (title and abstract, ln 1-11, a system in fig. 11) for processing an audio signal (including two input channels at 502 in fig. 5, para [0037]; divided into branches 1, 2, …, N 1106 corresponding to frequency bands in fig. 11, para [0034]) in accordance with a room impulse response (fig. 3, from real or virtual environment or room to 
separately processing the audio signal (by processing input audio signals Branches 1, 2, …, N in fig. 11) with an early part and a late reverberation of the room impulse response (the Branches 1, 2, …, N are processed with reflection mixing module 1102 and with a reverb mixing module 1104 in fig. 11), wherein processing the late reverberation comprises generating a reverberated signal (Lrev and Rrev in fig. 11);
combining the audio signal processed with the early part of the room impulse response and the reverberated signal (combining of signals LREF and RREF 1110 and LREV and RREV 1112 to generate the signals L and R 1108 in fig. 11, para [0044]).
However, Zong does not explicitly teach the generated reverberated signal is a scaled reverberated signal and the scaling being dependent on the audio signal.
Chong teaches an analogous field of endeavor by disclosing a method for processing an audio signal (title and abstract, ln 1-18 and fig. 3 as an encoding device and fig. 5 as a decoding device) and wherein the method comprising:
separately processing the audio signal with an early part processor (including splitting M(t, f) into two signals, etc., and a part of mixer 2, e.g., ICC(b)*M(t,f)) and a late reverberation processor (a reverberation generator 202 upon ICC, phase adjuster 206, 208 upon IPD, and other part of mixer 2 in fig. 5), wherein processing the late reverberation comprises generating a scaled reverberated signal (within the Mixer 2, Lreverb(t,f) and Rreverb(t,f) are weighted or scaled 
combining the audio signal processed with the early part processor (modified by ICC(b) in the equation 13, para [0056]-[0058]) and the scaled reverberated signal (represented by (1-ICC(b))*Lreverb(t, f) and (1-ICC(b))*Rreverb(t, f) in the equation 13) for benefits of achieving effective audio signal processing in improvement sound quality (para [0010]-[0013]) even though a pair of stereo channels can be very correlated and very uncorrelated (para [0005]-[0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the scaled reverberated signal and combining and wherein the processing the late reverberation comprises generating the scaled reverberated signal and the scaling being dependent on the audio signal, as taught by Chong, to the generated reverberated signal and combining in the method, as taught by Zong, for the benefits discussed above.
Claim 18 has been analyzed and rejected according to claim 1 above and the combination of Zong and Chong further teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method of claim 1 (Zong, RAM, ROM DMA with program data executed by computational unit 104, para [0024], and Chong, computer-readable recording medium with a program and executed by a computer, claim 21).
Claim 19 has been analyzed and rejected according to claims 1, 18 above.
Claim 2: the combination of Zong and Chong further teaches, according to claim 1 above, wherein the scaling is dependent on the condition of the one or more input channels of the audio signal (Chong, 1-ICC(b) as the scaling factor and the ICC(b) defined in the equation 4, para [0033]-[0034], i.e., on the condition of correlation degree of the two channel L and R).
Claim 3: the combination of Zong and Chong further teaches, according to claim 2 above, wherein the condition of the one or more input channels of the audio signal comprises one or more of the number of input channels, the number of active input channels and the activity in the input channel (Chong, defined by the equation 4, including the number of channels such as two channels are multiplied, active input channels L(t, f) and R(t, f), and how correlated between the L(t, f) and the R(t, f), and the discussion in claims 1-2 above).
Claim 4: the combination of Zong and Chong further teaches, according to claim 1 above, wherein the scaling is dependent on a predefined or calculated correlation measure of the audio signal (Chong, calculated through the equation 4, para [0033]-[0034]).
Claim 5: the combination of Zong and Chong further teaches, according to claim 1 above, wherein generating the scaled reverberated signal comprises applying a gain factor (Chong, 1-ICC(b) in the equation 4 and the discussion in claims 1, 3-4 above), wherein the gain factor is determined based on the condition of the one or more input channels of the audio signal (Chong, the discussion in claim 3 above) and/or based on the predefined or calculated correlation measure for the audio signal (Chong, the discussion in claim 4 above).
Claim 6: the combination of Zong and Chong further teaches, according to claim 5 above, wherein generating the scaled reverberated signal comprises applying the gain factor before, during or after processing the late reverberation of the audio signal (Zong, reverb gain 
Claim 11: the combination of Zong and Chong further teaches, according to claim 1 above, wherein generating the scaled reverberated signal comprises a correlation analysis of the audio signal (Chong, calculating ICC is based on the correlation analysis in equation 4).
Claim 16: the combination of Zong and Chong further teaches, according to claim 1 above, the method of claim 1 comprising delaying the scaled reverberated signal to match its start to the transition point from early reflections to late reverberation in the room impulse response (Zong, after reverb gain 1310 applied or scaled, and then post-reverb 1312 by applying Delay DL 1/2 determined by Reverb Delay, para [0045] and the Reverb Delay is in fig. 4, and the Reverb Delay is a delay time of onset of late reverberation relative to a first reflection, para [0031]).
Claim 17: the combination of Zong and Chong further teaches, according to claim 1 above, wherein processing the late reverberation of the audio signal comprises downmixing the audio signal (Zong, downmixing the input signal 602 by donw-mix/bypass 604 in fig. 6, and Chong, downmix signal M(t, f) from the L and the R channel signals in fig. 7) and applying the downmixed audio signal to a reverberator (Chong, the downmix signal M(t, f) applied to the reverberation generator 202, etc., in fig. 5).
Claim 20: the combination of Zong and Chong further teaches, according to claim 19 above, wherein the late reverberation processor comprises: 

a gain stage (Zong, including loop gain 908 in fig. 9, and Chong, other part of mixer_2 in fig. 6 and the equation 13, para [0056]-[0057]) coupled to an input or to an output of the reverberator (Zong, via the LPF/HPF 904 and delay line 906 and coupled to an output of the APF in fig. 9 and Chong, coupling via the phase adjuster 306, 308 to split two channels in fig. 6) and controlled by a gain factor (Zong, the gain value is affected by the effective delay lengths of the DL’s 906, para [0043], and Chong, a gain factor [1-ICC(b)] in the equation 13 above).
Claim 21: the combination of Zong and Chong further teaches, according to claim 20 above, a correlation analyzer generating the gain factor dependent on the audio signal (Chong, the ICC calculation equation 4, para [0033]-[0034], the gain factor [1-ICC(b)] applied in the equation 13, and the ICC depending on the left and the right channel signals in equation 4).
Claim 22: the combination of Zong and Chong further teaches, according to claim 20 above, the method further comprising at least one of: 
a low pass filter (Zong, low pass filter LPF or HPF 904 in fig. 9) coupled to the gain stage (Zong, via a delay line DL 906 in fig. 9), and 
a delay element (Zong, via the FEEDBACK matrix 508) coupled between the gain stage (Zong, 908 to the FEEDBACK Matrix in fig. 9) and an adder (Zong, adders in fig. 8), the adder 
Claim 23: the combination of Zong and Chong further teaches a binaural renderer (Zong, the headphone application, para [0003], and Chong, stereo channels played to listener’s ears mentally compose an auditory scene by the binaural cues, para [0006]-[0007], and via multi-channel synthesis 512 by using binaural cue information in fig. 1), comprising a signal processing unit of claim 19 (the discussion in claim 19 above).
Claim 24: the combination of Zong and Chong further teaches an audio encoder (Chong, audio encoder in fig. 3) for coding audio signals (coding the signals L(t) and R(t) in fig. 3 and a coding portion of the system in fig. 1), comprising: a signal processing unit of claim 19 or a binaural renderer comprising the signal processing unit for processing the audio signals prior to coding (Chong, donwmixing processing 500 and binaural cue extraction 502 prior to audio encoder 504 in fig. 1).
Claim 25: the combination of Zong and Chong further teaches an audio decoder for decoding encoded audio signals (fig. 5), comprising: a signal processing unit of claim 19 or a binaural renderer comprising the signal processing unit for processing the decoded audio signals (Chong, output L’(t) and R’(t) output).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zong (above) and in view of references Chong (above) and Xiang et al (US 20080269926 A1, hereinafter Xiang).
Claim 9: the combination of Zong and Chong teaches all the elements of claim 9, according to claim 5 above, including the gain factor (Chong, the factor [1-ICC] in the equation 4 and discussion in claim 5 above), except wherein the gain factor is low pass filtered over the plurality of audio frames.
Xiang teaches an analogous field of endeavor by disclosing a method for processing an audio signal (title and abstract, ln 1-17 and fig. 7) and wherein a gain factor is determined based on a condition of the input channel (g(n) derived from the analysis of the input signal X[n] in fig. 7) and wherein the gain factor is low pass filtered over the plurality of audio frames (a first order smooth function is applied so that g[n] = (1-k)g[n-1] + kf[n] in equation 1, para [0034]-[0035], wherein n is sample or frame index and k is smooth or filter coefficient) for the benefits of achieving an improvement of audio loudness control in high quality by removing clipping sound with the simple implementation (para [0006]-para [0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the gain factor being low pass filtered over the plurality of audio frames, as taught by Xiang, to the gain factor in the method, as taught by the combination of Zong and Chong, for the benefits discussed above.
Claim 10: the combination of Zong, Chong, and Xiang further teaches, according to claim 9 above, wherein the gain factor is low pass filtered as follows: 

    PNG
    media_image4.png
    118
    261
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    160
    351
    media_image5.png
    Greyscale
 (Xiang, the equation 1, g[n] = (1-k)g[n-1] + kf[n], k is smooth coefficient upon an application of attach time and release time, e.g., 1ms to achieve a peak at attack time and 100-200ms to attenuation at release time, e.g., fig. 6, e.g., exponential power of the dB signal value G, para [0034], frame index ti, g[n] is smoothed factor, para [0034]-[0035]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zong (above) and in view of references Chong (above) and Suzuki (US 20020198615 A1).
Claim 12: the combination of Zong and Chong teaches all the elements of claim 12, according to claim 11 above, including the correlation analysis (Chong, calculating ICC is based on the correlation analysis in equation 4), except wherein the correlation analysis of the audio signal comprises determining for an audio frame of the audio signal a combined correlation measure, and wherein the combined correlation measure is calculated by combining the correlation coefficients for a plurality of channel combinations of one audio frame, each audio frame comprising one or more time slots.
Suzuki teaches an analogous field of endeavor by disclosing a method for processing audio signal (title and abstract, ln 1-17 and a method in fig. 19) and wherein a correlation analysis is disclosed (R_c is related to a channel covariance S_lr and standard deviations of the channels,  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the correlation analysis and wherein the correlation analysis of the audio signal comprises determining for the audio frame of the audio signal the combined correlation measure, and wherein the combined correlation measure is calculated by combining the correlation coefficients for the plurality of channel combinations of one audio frame, each audio frame comprising one or more time slots, as taught by Sizuki, to the correlation analysis in the method, as taught by the combination of Zong and Chong, for the benefits discussed above.
Claim 13: the combination of Zong, Chong, and Suzuki further teaches, according to claim 12 above, wherein combining the correlation coefficients comprises averaging a plurality of correlation coefficients of the audio frame (Suzuki, averaging the correlation coefficients R_c(J) of the N frames, e.g., the pass frame, the current frame, and the future frame, para [0133]).
Claim 14: the combination of Zong, Chong, and Suzuki further teaches, according to claim 11 above, wherein determining the combined correlation measure comprises: 
(i) calculating an overall mean value for every channel of the one audio frame, 
(ii) calculating a zero-mean audio frame by subtracting the mean values from the corresponding channels, 
(iii) calculating for a plurality of channel combination the correlation coefficient, and 
(iv) calculating the combined correlation measure as the mean of a plurality of correlation coefficients (Chong, ICC(b) around every frame t for the frequency band b in equation 4, and Suzuki, calculating correlation coefficients R_c(J) for frame J, and averaging R_c(J) of N frames, para [0132]-[0133]).
Claim 15 has been analyzed and rejected according to claims 11-14 above (Chong, ICC(b) by the equation 4, para [0033]-[0034], and Suzuki, the correlation coefficient R_c(J) by the equation 3, para [0077]-[0078], having standard deviations of the L and R channels, and covariance S_lr, and averaging the R_c (J) from J=0 to J=N-1, i.e., inherently, R_c(avg)= (∑|R_c(J)|/N-1).

Examiner Comments

There are 35 U.S.C. 112(b) issues, claim objections, and double patenting issues in claims as set forth above, which causes confusions in scope and limitation by limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112(b), a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654